Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 21 September 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over TW 201322532 (hereafter TW ‘532) in view of Lee et al. (US 8,114,539) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over TW 201322532 (hereafter TW ‘532) in view of Lee et al. (US 8,114,539), and further in view of CN206657859 (hereafter CN ‘850).
Claim 1:	TW ‘532 discloses a lithium battery module with temperature equalization and heat dissipation structure, comprising:
 a battery cell (230, in Figure 3) including a battery core (a positive electrode, a negative electrode, and electrolyte, and an absorbing element) and two electrode tabs (231, 232); and 
a heat dissipation surface (240, in Figure 4)(paragraph [0024] discloses that spacer 240 is a metal sheet with good heat dissipation) contacting the battery core, and a buffer space (246) recessed toward the battery cell (230). See also entire document.
TW ‘532 does not disclose a metal housing including a frame surrounding the heat dissipation surface.
Lee et al. in Figures 1 and 2 disclose a frame (200, 200’) surrounding a heat dissipation surface (500)(col. 10: 38-45). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of TW ‘532 by incorporating the frame of Lee et al.
With the modification, the buffer spaces of TW ‘532 would obviously be formed between the frame of Lee et al. and the heat dissipation surface of TW ‘532.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery module configured in a structure in which the outer circumference of a battery cell would have been fixed by plate-shaped frames in a state in which sides of the battery cell are open, and elastic pressing member are mounted to the outsides of the frames such that various heat dissipation methods would have been applied to the battery module (col. 3: 1-7 and col. 9: 45-58).
	The TW ‘532 combination does not disclose that the heat dissipation surface includes a flat surface, and the first side of the battery core contacts the heat dissipation surface, and the buffer space is formed with a flat bottom surface.
	CN ‘850 in Figures 1 (reproduced below) and 2 discloses a heat dissipation (200) surface that includes a flat surface, and the first side of a battery core (100) contacts the heat dissipation surface, and the buffer space is formed with a flat bottom surface. See also entire document.

    PNG
    media_image1.png
    589
    805
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the TW ‘532 combination by substituting the heat dissipating surface and buffer space with the heat dissipating surface and buffer space.
	One having ordinary skill in the art would have been motivated to make the modification to provide a pouch battery module heat dissipation structure with high safety and good heat dissipation performance (paragraph [0012]).
	Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Lee et al. further disclose that the metal housing has a first casing (200) and a second casing (200’) opposite the first casing; the first casing and the second casing cover the battery core (of TW ‘532) and have a buffer space (of TW ‘532) separately; and the two electrode tabs (of TW ‘532) are protruded between the first casing and the second casing.
	Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein TW ‘532 further discloses a thermal conductive layer (243)(paragraph [0024]), wherein the thermal conductive layer is disposed between the metal housing (of Lee et al.) and the battery core (of TW ‘532).
	Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein TW ‘532 further discloses that the thermal conductive layer is a thermal conductive adhesive (paragraph [0024] discloses a heat insulation paste).
	Claim 5:	The rejection 5 of claim 5 is as set forth above in claim 1 wherein CN ‘850 further discloses a plurality of buffer sheets (210), wherein the buffer sheets are disposed between the frame of the metal housings (of Lee et al.) and the battery core (of TW ‘532). 
	Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Lee et al. further disclose buffer sheets (500) that include a plurality of buffer side plates and a buffer bottom plate; and the buffer side plates are located at two sides of the battery core, and the buffer bottom plate is located at a bottom of the battery core (Figures 5-8; and col. 11: 46-col. 13: 46).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer sheets of the TW ‘532 combination as taught by Lee et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide buffer sheets that would have achieved balanced dissipation of heat from a battery, thereby reducing overall temperature deviation, and achieving efficient heat dissipation (col. 13: 57-54).
	Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein CN ’850 further discloses that the buffer sheets further include a plurality of buffer strips (fold lines 240), and the buffer strips are juxtaposed and arranged between the buffer bottom plate and a bottom side (of Lee et al.) of the battery core (of TW ‘532).
	Claim 8: 	The rejection of claim 8 is as set forth above in claim 1 wherein Lee et al. discloses that the metal housing is made be a metal having an insulating material coated on the surface thereof or made of various materials that are not limited to frames made of an insulating material or a metal coated with an insulative material or an aluminum shell.
	Therefore, it would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any appropriate material, including an aluminum shell, so long the outer circumference of a battery cell would have been fixed by plate-shaped frames in a state in which sides of the battery cell are open, and elastic pressing member are mounted to the outsides of the frames such that various heat dissipation methods would have been applied to the battery module.
	Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein TW ‘532 further discloses a quantity of the battery cell (230 of TWO ‘532) and the metal casing (of Lee et al.) is plural; and battery cells (of TW ‘532) are stacked with each other, and each metal housing (of Lee et al.) has a buffer space (of CN ‘850) between adjacent battery cores (of TW ‘532), and buffer spaces of adjacent battery cores are formed as an expansion space together.
	Claim 10:	The rejection of claim 10 is as set forth above wherein TW 532 discloses that the outer sides of the outermost metal housing (of Lee et al.) have a buffer space (of CN ‘950) recessed toward the battery cell separately.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729